DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 01/18/2021 and 05/17/2021 have been considered.  Signed and initialed PTO-1449s that correspond to the IDSs are attached herewith.

Drawings
The drawings filed on 01/18/2021 have been accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Raghavan et al (US 2019/0011491 A1).

Claim 17 is rejected because Raghavan et al (Raghavan hereinafter) teaches of a method for monitoring corrosion (see paragraphs [0031] and [0038]) comprising: 10sensing, via one or more optical sensors 222 (Figure 2), one or more strain values of one or more objects coupled to a grid asset (see paragraph [0023]); and monitoring corrosion of the grid asset based on the one or more strain values (see paragraph [0039] and claim 13).  Paragraph [0039] states that “corrosion and/or moisture can be converted into strain signals using suitable coatings and/or by bonding the sensors or sensor coatings to structural components that undergo tensile strain with corrosion.” The referenced “structural component” has been considered as the claimed object.

Regarding claim 18, Raghavan teaches that at least one of the at least one optical sensor 15comprises a fiber Bragg grating (FBG) (see paragraphs [0032], [0034], [0036] and [0064] - [0066]).  

Regarding claim 19, Raghavan teaches that the analyzer is configured to predict corrosion (see paragraphs [0005], [0047], [0048], [0056], [0057]) of the grid asset based on the output of the at least one optical sensor and at least one additional optical sensor having an optical output that changes in response to a 20temperature of the object and is not sensitive to strain (see paragraph [0036] statement “One of the two adjacent FBGs can be configured to be sensitive to thermal strain alone using thermally sensitive paste or by enclosing it in a special tubing.).  

Regarding claim 20, Raghavan teaches that predicting corrosion of the grid asset by subtracting the output of one of the at least one additional sensors from the output of one of the at least one optical sensors. See paragraph [0036] statement “One of the two adjacent FBGs can be configured to be sensitive to thermal strain alone using thermally sensitive paste or by enclosing it in a special tubing. The measured wavelength shift of the “reference” FBG sensor in the tubing can be subtracted from the total wavelength shift of the adjacent FBG strain sensor for temperature compensation.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al (US 2019/0011491 A1) in view of Goller et al (EP 2388357 A2).
Regarding claim 1: 
Raghavan et al (Raghavan hereinafter) teaches of a power grid monitoring system 200 (see Figure 2) comprising: one or more objects (paragraph [0039] states that “corrosion and/or moisture can be converted into strain signals using suitable coatings and/or by bonding the sensors or sensor coatings to structural components that undergo tensile strain with corrosion.” The referenced “structural component” has been considered as the claimed object) coupled to respective portions of a grid asset 205 (a transformer), at least one optical sensor 222 (see Figure 2) coupled to each of the objects, the at least one optical sensor having an optical output that changes in response to strain of the object (see paragraph [0023]); and 10an analyzer 216 (see paragraph [0028]) coupled to the at least one optical sensor 222, the analyzer 216 configured to perform one or more of detecting and predicting corrosion of the grid asset based on the output of the at least one optical sensor 222 (see paragraphs [0028], [0039 and claim 13) in a corrosion monitoring system. 
Raghavan does not teach of one or more objects configured to corrode before the respective portions of the grid asset in a corrosion monitoring system.
Goller et al (Goller hereinafter teaches of one or more objects configured to corrode before the respective portions of the grid asset in a corrosion monitoring system (see abstract; paragraph [0004]; claim 1) in a corrosion monitoring system.
In view of Goller’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Goller’s teaching into Raghavan’s system due to the fact that the combination would provide a way to predict corrosion related damage to critical parts by the earlier corrosion of the object material.
Regarding claims 2-4, it is common knowledge in the art that corrosion causes an increase in volume.
Regarding claims 5-6, Raghavan teaches of a fluid filled transformer (see paragraph [0021]).
Regarding claims 7-16, all claimed limitations are taught by Raghavan (see sections 6-10 above) or by Goller (the sacrificial anode in the abstract).
The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.
Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886